          Case 3:18-cv-05106-BHS Document 119 Filed 12/23/19 Page 1 of 5



 1
                                           THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5                       WESTERN DISTRICT OF WASHINGTON
                                   AT TACOMA
 6

 7   MADELEINE GARZA, an individual,
                                             No. 3:18-cv-05106-BHS
 8                            Plaintiff,
                                             STIPULATED MOTION FOR
 9        vs.                                VOLUNTARY DISMISSAL
10   NATIONAL RAILROAD PASSENGER
     CORPORATION d/b/a AMTRAK,               NOTE ON MOTION CALENDAR:
11                                           MONDAY, DECEMBER 23, 2019
                            Defendant.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     STIPULATED MOTION FOR VOLUNTARY
     DISMISSAL
                                                               A Professional Limited Liability Company


     3:18-cv-05106-BHS                                  911 Pacific Avenue, Suite 200
                                                             Tacoma, WA 98402
                                                   Phone: (253) 777-0799 Facsimile: (253) 627-0654
                                                                www.pcvalaw.com
            Case 3:18-cv-05106-BHS Document 119 Filed 12/23/19 Page 2 of 5



 1          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties to this matter hereby stipulate to
 2   the dismissal of Plaintiff’s Washington Consumer Protection Act claim with prejudice.
 3

 4          DATED: December 23rd, 2019

 5
     PFAU COCHRAN VERTETIS AMALA, PLLC
 6

 7
     By s/ Darrell L. Cochran____________________
     Darrell L. Cochran, WSBA No. 22851
 8   darrell@pcvalaw.com
     Thomas B. Vertetis, WSBA No. 29805
 9   tom@pcvalaw.com
     Christopher E. Love, WSBA No. 42832
10   chris@pcvalaw.com
11   Nicholas B. Douglas, WSBA No. 49786
     cole@pcvalaw.com
12   Andrew S. Ulmer, WSBA No. 51227
     aulmer@pcvalaw.com
13   Attorneys for Plaintiff
14

15   PUTNAM LIEB POTVIN
     By s/ Kim P. Putnam________________________
16   Kim R. Putnam, WSBA No. 10924
     kimrp@putnamlieb.com
17   Kathryn N. Potvin, WSBA No. 33993
     kathrynp@putnamlieb.com
18
     Dustin Dailey, WSBA No. 39369
19   dustind@putnamlieb.com

20   Attorneys for Plaintiff

21
     LANE POWELL PC
22

23   By s/ Tim D. Wackerbarth____________________
     Tim D. Wackerbarth, WSBA No. 13673
24   Andrew G. Yates,WSBA No. 34239
     Warren E. Babb, Jr., WSBA No. 13410
25   Katie Bass, WSBA No. 51369
     1420 Fifth Avenue, Suite 4200
26
      STIPULATED MOTION FOR VOLUNTARY
      DISMISSAL                                                              A Professional Limited Liability Company

                                                                      911 Pacific Avenue, Suite 200
                                                                           Tacoma, WA 98402
      Page 2 | No. 3:08-CV-05754-BHS                             Phone: (253) 777-0799 Facsimile: (253) 627-0654
            Case 3:18-cv-05106-BHS Document 119 Filed 12/23/19 Page 3 of 5



 1   P.O. Box 91302
     Seattle, WA 98111-9402
 2   Telephone: 206-223-7000
     Facsimile: 206-223-7107
 3
     Email: wackerbartht@lanepowell.com
 4            yatesa@lanepowell.com
              babbw@lanepowell.com
 5            bassk@lanepowell.com
 6

 7
     LANDMAN, CORSI, BALLAINE & FORD PC

 8   By __s/ Mark Landman__________________________________
     Mark Landman (Limited Admission Pursuant to APR 8(b))
 9   John A. Bonventre (Limited Admission Pursuant to APR 8(b))
     Landman Corsi Ballaine & Ford
10   120 Broadway, 13th Floor
11   New York, NY 10271
     Telephone: 212.238.4800
12   Facsimile: 212.238.4848
     Email: mlandman@lcbf.com
13          jbonventre@lcbf.com
14   Attorneys for Defendant Amtrak
15

16

17

18

19

20

21

22

23

24

25

26
      STIPULATED MOTION FOR VOLUNTARY
      DISMISSAL                                                     A Professional Limited Liability Company

                                                             911 Pacific Avenue, Suite 200
                                                                  Tacoma, WA 98402
      Page 3 | No. 3:08-CV-05754-BHS                    Phone: (253) 777-0799 Facsimile: (253) 627-0654
            Case 3:18-cv-05106-BHS Document 119 Filed 12/23/19 Page 4 of 5



 1                                     CERTIFICATE OF SERVICE
 2          I, Sarah Awes, hereby declare under penalty of perjury under the laws of the State of
 3   Washington that that I am employed at Pfau Cochran Vertetis Amala, PLLC, and that on the

 4   below date I caused to be served the foregoing document on:

 5
            Tim Wackerbarth
 6          Andrew Yates
            Warren Babb
 7          Lane Powell, PC
            1420 Fifth Ave. Ste. 4200
 8          PO Box 91302
            Seattle, WA 98111-9402
 9
            Attorneys for Defendant
10
            Mark S. Landman, Pro Hac Vice
11          John A. Bonventre, Pro Hac Vice
            Landman Corsi Ballaine & Ford, PC
12          120 Broadway, 13th Floor
            New York, NY 10271
13
            Attorneys for Defendant
14
            Kim Putnam
15          Kathryn N. Potvin
            Dustin Dailey
16          Putnam Lieb Potvin
            907 Legion Way SE
17          Olympia, WA 98501

18          Attorneys for Plaintiff

19

20

21

22
            ( ) Via U.S. Mail
23          ( ) Via Facsimile
            (X) ECF
24          ( ) Via Email
25

26
      STIPULATED MOTION FOR VOLUNTARY
      DISMISSAL                                                          A Professional Limited Liability Company

                                                                   911 Pacific Avenue, Suite 200
                                                                        Tacoma, WA 98402
      Page 4 | No. 3:08-CV-05754-BHS                         Phone: (253) 777-0799 Facsimile: (253) 627-0654
           Case 3:18-cv-05106-BHS Document 119 Filed 12/23/19 Page 5 of 5



 1         DATED this 23rd day of December, 2019.

 2

 3

 4
                                                    /s/_Sarah Awes________________
 5
                                                    Sarah Awes
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     STIPULATED MOTION FOR VOLUNTARY
     DISMISSAL                                                       A Professional Limited Liability Company

                                                              911 Pacific Avenue, Suite 200
                                                                   Tacoma, WA 98402
     Page 5 | No. 3:08-CV-05754-BHS                      Phone: (253) 777-0799 Facsimile: (253) 627-0654
